IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                              September 21, 2011 Session

   U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE v. RODNEY T.
                       RZEZUTKO, ET AL.

                   Appeal from the Circuit Court for Knox County
                      No. 148810     Dale C. Workman, Judge


             No. E2011-00058-COA-R3-CV-FILED-OCTOBER 25, 2011


Rodney T. Rzezutko and Sandra Rzezutko (“Defendants”) appeal a Circuit Court order
dismissing Defendants’ appeal of a General Sessions Court interlocutory order dated
September 21, 2010. U.S. Bank National Association, as trustee (“Plaintiff”) raises an issue
on appeal with regard to the Circuit Court vacating the General Sessions Court’s September
21, 2010 order. We find and hold that the Circuit Court lacked jurisdiction to hear an
interlocutory appeal of a General Sessions Court order. The Circuit Court, therefore,
correctly dismissed Defendants’ appeal. We affirm this dismissal. However, as the Circuit
Court lacked jurisdiction, it was error to vacate the September 21, 2010 General Sessions
Court order. We, therefore, vacate that portion of the Circuit Court order vacating the
September 21, 2010 order, and reinstate the September 21, 2010 General Sessions Court
interlocutory order.


       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
               Affirmed, in part; Vacated, in part; Case Remanded


D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., and J OHN W. M CC LARTY, J.J., joined.


James R. Moore, Knoxville, Tennessee, for the appellants, Rodney T. Rzezutko, and Sandra
Rzezutko.

Daniel L. Bell, and F. Scott Milligan, Knoxville, Tennessee, for the appellee, U.S. Bank
National Association.
                                         OPINION

                                        Background

               Plaintiff sued Defendants in General Sessions Court upon a detainer warrant.
On September 21, 2010, the General Sessions Court entered an order finding and holding,
inter alia: “That the defendants shall be required to begin paying the sum of $8,500.00 per
month, beginning October 1, 2010, and each month thereafter while the subject litigation
remains pending.” Without question, the September 21, 2010 order was not a final order.

              Defendants appealed the September 21, 2010 General Sessions Court order to
Circuit Court. The Circuit Court entered an order on December 7, 2010 finding and holding:

              Plaintiff U.S. Bank National Association as Trustee moved the Court
       to dismiss Defendants’ Rodney T. Rzezutko and Sandra Rzezutko’s (“the
       Rzezutkos”) appeal of an interlocutory Order of the General Sessions Court
       entered September 21, 2010 (docketed as Circuit Court Case No. C-10-
       148810).

              After considering the pleadings and the argument presented, the Court
       hereby orders that Plaintiff’s Motion to Dismiss is hereby GRANTED and
       ORDERS that this matter is hereby remanded back to the General Sessions
       Court. The Court further ORDERS that the General Sessions Court had no
       authority to enter the Order for the payment of rent and therefore the
       interlocutory Order dated September 21, 2010, of the General Sessions Court
       is vacated. The Court further ORDERS that the trial on Plaintiff’s detainer
       action for possession be set within a reasonable time for adjudication on the
       merits. The Court further ORDERS that the Appeal being improper, this Court
       has no jurisdiction and therefore the defendant’s [sic] Motion to Strike is moot
       and the hearing thereon is stricken from the Court’s docket.

Defendants appealed to this Court.

                                         Discussion

               Although not stated exactly as such, Defendants raise one issue on appeal:
whether the Circuit Court erred in dismissing their appeal of the General Sessions Court’s
interlocutory order dated September 21, 2010. Plaintiff raises an issue regarding whether the
Circuit Court erred in vacating the General Sessions Court’s September 21, 2010
interlocutory order.

                                             -2-
                As our Supreme Court has explained:

        Appeals from the general sessions court are governed by statute, see Tenn.
        Code Ann. §§ 27-5-101 to - 108 (2000 & Supp. 2010), and by the Tennessee
        Rules of Civil Procedure. Tenn. R. Civ. P. 1(2) (“The rules shall apply after
        appeal or transfer of a general sessions civil lawsuit to circuit court.”). The
        application of a statute or the Tennessee Rules of Civil Procedure to the facts
        of a case is a question of law, which we review de novo. Larsen-Ball v. Ball,
        301 S.W.3d 228, 232 (Tenn. 2010); see Thomas v. Oldfield, 279 S.W.3d 259,
        261 (Tenn. 2009).

Crowley v. Thomas, 343 S.W.3d 32, 34 (Tenn. 2011).

                As pertinent to this appeal, Tenn. Code Ann. § 27-5-108 provides:

        27-5-108. Appeal from general sessions court.

        (a)(1) Any party may appeal from a decision of the general sessions court to
        the circuit court of the county within a period of ten (10) days on complying
        with the provisions of this chapter.

                                                 ***

        (c) Any appeal shall be heard de novo in the circuit court.

        (d) If no appeal is taken within the time provided, then execution may issue.

Tenn. Code Ann. 27-5-108 (Supp. 2011).

                In Graham v. Walldorf Prop. Mgmt.1 , this Court noted:

              As has been stated by Tennessee’s appellate courts: “[o]bviously, the
        wording of T.C.A. § 27-5-108 means that before such an appeal can be taken,

       1
         In their brief on appeal, Defendants cite to Graham v. Bd. of Dir. Lake Park Condo-Signal View,
a Memorandum Opinion of this Court designated not for citation. Graham v. Bd. of Dir. Lake Park Condo-
Signal View, No. E2008-00606-COA-R3-CV, 2009 Tenn. App. LEXIS 16 (Tenn. Ct. App. Jan. 22, 2009),
Rule 11 appl. perm. appeal denied Aug. 24, 2009. The Graham v. Bd. of Dir. Lake Park Condo-Signal View
Opinion contains substantially the same language as Graham v. Walldorf Prop. Mgmt., which we quote in
this Opinion. We are puzzled as to why Defendants chose to attempt to cite to Graham v. Bd. of Dir. Lake
Park Condo-Signal View, which is specifically designated not for citation.

                                                  -3-
       there must have been a final judgment entered in the general sessions court,
       and an appeal under this statute cannot be had for the review of interlocutory
       orders,….” State v. Osborne, 712 S.W.2d 488, 491 (Tenn. Crim. App. 1986).
       Accord Jackson Energy Auth. v. Diamond, 181 S.W.3d 735, 740 (Tenn. Ct.
       App. 2005) (stating “the ten-day period for seeking a de novo review in the
       Circuit Court began to run when the General Sessions final judgment was
       entered, and was not tolled by the petition to rehear.”); Leak v. Goodwill, No.
       03A01-9611-CV-00359, 1997 Tenn. App. LEXIS 461, at *4 (Tenn. Ct. App.
       July 2, 1997), no appl. perm. appeal filed, (stating: “[n]otwithstanding there
       is no such Rule as to the General Sessions Court, we believe that such a Rule
       is salutary and conclude the purported appeal from General Sessions Court to
       Circuit Court was premature and does not properly lie until disposition of the
       case against AT&T, the other Defendant.”). “In Tennessee, a judgment is final
       ‘when it decides and disposes of the whole merits of the case leaving nothing
       for the further judgment of the court.’” Richardson v. Tennessee Bd. of
       Dentistry, 913 S.W.2d 446, 460 (Tenn. 1995) (emphasis in original).

Graham v. Walldorf Prop. Mgmt., No. E2008-00837-COA-R3-CV, 2009 Tenn. App. LEXIS
107, at **12-13 (Tenn. Ct. App. March 19, 2009), no appl. perm. appeal filed.

              Defendants argue in their brief on appeal that when our General Assembly
amended Tenn. Code Ann. § 27-5-108 in 2008 to change ‘adverse decision’ to ‘decision’
without including the word ‘final’ before the word ‘decision’ that this change allowed any
party to appeal any decision of a general sessions court, including interlocutory ones. We
disagree.

              The removal of the word ‘adverse’ from the statute clearly was meant to
address situations that arise when a party displeased with a decision of a General Sessions
Court was unable to appeal because the decision technically was not adverse to that party.
An example of just such a situation arose in Benson v. Herbst, wherein this Court explained:

       The issue … is whether the party seeking to appeal secured a result in the
       general sessions court that was less favorable than what he or she requested.
       The more favorable result desired must, of course, be something that was
       within the power of the general sessions court to grant. The question is not
       whether the judgment was “adverse” or the party was “dissatisfied” in some
       abstract, metaphysical sense, but rather whether the judgment was “adverse”
       or the party “dissatisfied” within the context of a general sessions court
       proceeding. If, as the defendants claim, Mr. Benson received all the relief the
       general sessions court could give him, or all the relief he requested from the

                                             -4-
       general sessions court, then regardless of the controlling statute, the trial court
       had no jurisdiction to entertain the appeal.

Benson v. Herbst, 240 S.W.3d 235, 239 (Tenn. Ct. App. 2007) (discussing plaintiff’s
complaints that the general sessions court judgment was adverse to him, in part, because “his
medical bills alone dwarfed the $14,999 awarded by the general sessions court….”). The
removal of the word ‘adverse’ from Tenn. Code Ann. § 27-5-108 did not eliminate the need
for a final judgment from the general sessions court in order to file an appeal pursuant to
Tenn. Code Ann. § 27-5-108.

              We also note that the final subsection of Tenn. Code Ann. § 27-5-108 further
supports our interpretation of the statute. Subsection (d) of the statute states that “[i]f no
appeal is taken within the time provided, then execution may issue.” Tenn. Code Ann. § 27-
5-108 (d) (Supp. 2011). If “execution may issue” if no appeal is taken, then the decision
subject to appeal must have been a final one as execution would be improper absent a final
decision. Id.

               Adoption of Defendants’ position that every interlocutory decision by a general
sessions court can immediately be appealed to circuit court would have the potential to create
havoc both in the general sessions courts and the circuit courts across this state. The number
of appeals from general sessions courts to circuit courts and then on to this Court could
increase tremendously. At the same time, general sessions courts would have to determine
whether to put the remainder of a case on hold pending resolution of an appeal of an
interlocutory order to circuit court and then perhaps on to this Court. Defendants have shown
us nothing to support their position that it was the intention of the General Assembly in
enacting Tenn. Code Ann. § 27-5-108 to permit piecemeal appeals from general sessions
courts to circuit courts. As Defendants have failed to show anything to support the
proposition that it was the General Assembly’s intention to bring the judicial process to a
slow walk, Defendants’ position is without merit.

               Because the order Defendants appealed to the Circuit Court, i.e., the General
Sessions Court’s September 21, 2010 order, was not a final order, the Circuit Court correctly
determined it lacked jurisdiction to hear the appeal. Thus, the Circuit Court properly granted
the motion to dismiss the appeal.

               Turning now to Plaintiff’s issue, we hold that because the Circuit Court lacked
jurisdiction to hear the appeal, it was error to vacate the September 21, 2010 General
Sessions Court order. We, therefore vacate that portion of the Circuit Court’s December 7,
2010 order vacating the September 21, 2010 General Sessions Court interlocutory order, and
we reinstate the September 21, 2010 General Sessions Court interlocutory order.

                                               -5-
                                       Conclusion

              The judgment of the Circuit Court dismissing the Defendant’s appeal is
affirmed, and the judgment of the Circuit Court vacating the September 21, 2010 General
Sessions Court interlocutory order is vacated. The September 21, 2010 General Sessions
Court interlocutory order is reinstated. This cause is remanded for collection of the costs
below. The costs on appeal are assessed against the appellants, Rodney T. Rzezutko, and
Sandra Rzezutko, and their surety.




                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                            -6-